[Cite as Toledo Bar Assn. v. Miller, 134 Ohio St.3d 1277, 2012-Ohio-6031.]




                       TOLEDO BAR ASSOCIATION v. MILLER.
  [Cite as Toledo Bar Assn. v. Miller, 134 Ohio St.3d 1277, 2012-Ohio-6031.]
 (No. 2011-1750—Submitted December 7, 2012—Decided December 11, 2012.)
                        ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Harvey Cecil Miller, Attorney
Registration No. 0071490, last known business address in Holland, Ohio.
        {¶ 2} The court coming now to consider its order of May 2, 2012,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of one year with six months of the suspension stayed on the condition that
respondent engage in no further misconduct, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that effective the date
of this order, respondent will serve a one-year monitored probation pursuant to
Gov.Bar R. V(9).
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who
will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent’s probationary period, relator file
with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
        {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
                             SUPREME COURT OF OHIO




V(9). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
       KENNEDY, J., not participating.
                            ______________________




                                          2